Citation Nr: 1637721	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-12 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by muscle atrophy in the left shoulder and decreased left arm range of motion.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by loss of balance, vertigo, and dizziness, to include the residuals of a left clavicle fracture.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2014, the Board remanded the case for further development.  At that time, the Board categorized the issues as (1) disability manifested by intermittent left hand paresthesias, (2) disability manifested by residuals of a left clavicle fracture and malunion, and (3) disability manifested by dizziness.  In January 2016, the RO granted compensation under 38 U.S.C.A. § 1151 for left upper extremity hand paresthesias.  Therefore, that issue has been resolved and is not on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). As will be discussed, the Board finds that the formulation of the issues in this decision is reflective of the medical evidence, and provides for the maximum benefit allowable to the Veteran at this time. 

The issue of entitlement to VA compensation under 38 U.S.C.A. § 1151 for additional disability manifested by loss of balance and dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran incurred muscle atrophy in the left shoulder and decreased left arm range of motion as the result of a March 2008 neck dissection performed by VA.  

2. The neck dissection was performed without the Veteran's informed consent.   



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for muscle atrophy in the left shoulder and decreased left arm range of motion are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran, through his representative, asserts that he experienced atrophy of the left shoulder muscles, leading to loss of motion in the left arm following a March 2008 laryngoscopy and neck dissection performed at a VA facility to remove a squamous cell carcinoma.  The Veteran has maintained that the additional disability was caused either by (1) damage to the spinal accessory nerve caused by the surgery, itself, or (2) from falling and fracturing his left clavicle in May 2008 due to side effects of anti-nausea medication taken for his VA administered chemotherapy.  Concerning the first theory of entitlement, the Veteran asserts that although he signed a consent form prior to the procedure which listed "neck weakness," as a risk of the surgery, he was not informed that he would suffer the type of shoulder dysfunction that occurred.   

The Board finds that the disabilities asserted to be related to the May 2008 fall must be remanded for further development, however, compensation under 38 U.S.C.A.    § 1151 is warranted based on the spinal accessory nerve damage.

38 U.S.C.A. § 1151 is VA's medical malpractice statute, which compensates claimants who suffer "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  Such benefits are to be awarded in the same manner as if the "additional disability . . . were service-connected."  See 38 U.S.C.A. § 1151(a); see also Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010). 

The current provisions of 38 U.S.C.A. § 1151 make clear that compensation may only be awarded for a "qualifying additional disability" that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable. 

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Id. at 1377.

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior to undergoing medical or surgical treatment to his condition after such care has ceased.  38 C.F.R. § 3.361(b).  The claimant then bears the burden of meeting the remaining parts of the test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection" between his qualifying additional disability and the medical care that he received through VA.  Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection. 38 C.F.R. § 3.361(c).  Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision" of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence.  See Viegas, 705 F.3d at 1378. 

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

According to the applicable regulations, "informed consent" means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that "the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk"). 

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361 (d)(1). 

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. Id.; 38 CFR § 3.361(d)(2).

On March 21, 2008, the Veteran underwent a direct laryngoscopy with biopsy, direct esophagostomy, left modified radical neck dissection and left submandibular gland excision to remove a squamous cell carcinoma at the Audie L. Murphy VA Medical Center (VAMC).  Prior to the procedure, the Veteran signed a consent form, listing the risks of selective neck dissection as: scaring; infection; recurrence of cancer; bleeding; numbness of skin, ear or tongue; weakness of shoulder, tongue, or facial muscles; hematoma; seroma; pain; neck weakness; and change in voice or hoarseness.  The consent form also noted alternatives to the neck dissection including radiation therapy.  The procedure was completed and the Veteran was discharged on March 25, 2008.

On March 27, 2008, the Veteran returned for follow-up treatment.  He reported some mild left shoulder weakness; the physician explained that such is common with neck dissection.  He complained of shoulder weakness again four days later in conjunction with a consultation for his upcoming chemotherapy.  

In May 2008, the Veteran reported falling onto his left shoulder.  X-rays revealed a fractured clavicle and the Veteran was given a sling and treated with painkillers.  

In August 2008, the Veteran underwent an electromyography (EMG) study.  He reported that he noticed unusual left shoulder placement immediately following his neck dissection, and then fell and fractured his clavicle in May.  The study revealed significant atrophy in the left trapezius muscles, and the electrodiagnostic impression was of a left spinal accessory nerve injury.

The Veteran was first afforded a VA examination in connection with his claim in April 2010.  The Veteran stated that after the surgery he noted that his left shoulder was pushed forward and that he experienced numbness down the neck and through the left shoulder.  Physical examination noted atrophy of the left trapezius muscle as a result of injury to the left spinal nerve.  The examiner explained that where metastatic disease spreads to the neck, it is not uncommon for a neck dissection to require that the tumor be peeled or cut off of the spinal accessory nerve.  The end result of doing so would be atrophy of the trapezius muscle with associated effects on the shoulder's range of motion.  He opined that the Veteran exhibited both conditions.  

In December 2012, the Veteran was examined by Dr. Kunz, a private physician.  His physical examination revealed atrophy of the left trapezius muscle and reduced range of motion in the left shoulder.  Dr. Kunz stated that spinal accessory nerve palsy is a well-described complication of modified radical neck dissection, and is believed to result from traction to the nerve during such nerve-sparing procedures.  Noting the August 2008 EMG results, he opined that the weakness and loss of range of motion of the left trapezius are clinically consistent with an injury to the spinal nerve, and are most likely the result of the neck dissection.

The Veteran underwent another VA examination in June 2015.  He again reported that his shoulder stuck in position following the March 2008 neck dissection.  The examiner noted reduced range of motion in the left shoulder and muscle atrophy, which, he opined, was due to damage to the left spinal accessory nerve.  He added that injury to the spinal accessory nerve is a possible outcome from modified radical neck surgery.

After review of the record, the Board finds that compensation under 38 U.S.C.A.     § 1151 for muscle atrophy in the left shoulder and decreased left arm range of motion is warranted.

Turning to the first Viegas element, additional disability, the Board finds that the Veteran did not suffer from muscle atrophy and decreased range of motion in the left arm prior to his March 2008 surgery, but incurred such conditions since that time.  Thus, the first element is satisfied.

Addressing the second Viegas element, causal connection, the Board credits the medical opinions of record linking the Veteran's shoulder dysfunction to spinal accessory nerve damage caused by the neck dissection.  The Board finds the opinions to be highly probative, as they were provided after examining the Veteran, reflected consideration of all relevant facts, and contained adequate rationales for the conclusions reached.  The conclusions are supported by the medical evidence of record, which notes that the Veteran began to complain of shoulder weakness following the surgery but prior to the clavicle fracture.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, the second element has been met.

Turing to the third element, informed consent, the Board finds that the shoulder dysfunction experienced by the Veteran was a reasonably foreseeable risk that was not explained to him prior to the procedure.  Notably, the April 2010 VA examiner and Dr. Kunz both opined that spinal accessory nerve damage resulting in atrophy and reduced shoulder range of motion is a common complication of neck dissection surgery.  This complication was not described on the consent form signed by the Veteran, and the reference to "shoulder weakness," especially given its placement in a list with weakness of tongue or facial muscles, was inadequate to advise the Veteran of the risk of muscle atrophy and loss of range of motion; the record does not reflect that he was otherwise advised of those risks.  Given that, as noted on the consent form, alternative treatments, such as radiation therapy, were available to remove the Veteran's carcinoma without the risk of spinal accessory nerve damage, the Board finds that the evidence is in equipoise as to whether a reasonable person would have proceeded with the dissection even if informed of the risk of muscle atrophy and loss of range of motion.  See McNair, supra.  Therefore, the third element of the Viegas test is satisfied, and compensation under 38 U.S.C.A. § 1151 for muscle atrophy in the left shoulder and decreased left arm range of motion is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


ORDER

Compensation under 38 U.S.C.A. § 1151 for muscle atrophy in the left shoulder and decreased left arm range of motion is granted.


REMAND

As previously noted, the Veteran has also claimed that he suffered a disability manifested by a loss of balance, vertigo, and dizziness as a result of anti-nausea medication taken following his VA-administered chemotherapy.  He has asserted that his May 2008 fall causing a fractured left clavicle was caused by this disorder.  

During the April 2010 VA examination, the Veteran reported that he felt that he "was going to fall down at any time" during the course of his chemotherapy, and described the sensation as disequilibrium as opposed to true vertigo.  He also stated that during the chemotherapy he awoke in the middle of the night and had a syncopal type episode, leading to the clavicle fracture.  The Veteran's ears were found to be normal, and the claim of vertigo was noted to be more consistent with a syncopal type event than vertigo per se.  The examiner also opined that the clavicle fracture was likely due to a syncopal episode as a result of nausea and vomiting, and that the Veteran's history was more consistent with either syncope or near syncope as opposed to vertigo.

In December 2012, Dr. Kunz noted that anti-nausea medication used prophylactically during chemotherapy can cause fatigue.  Addressing the chronic presyncopal dizziness, he stated that the etiology for the dizziness is unclear, and that a medical workup would be needed to determine its etiology.

The June 2015 VA examiner also recorded the Veteran's report that he has experienced a sensation of falling or feeling like falling since fracturing his clavicle in May 2008.  Since that time, he has had balance difficulties and unsteadiness with standing.  The examiner diagnosed disequilibrium syndrome, listing the date of diagnosis as the date of the fall, May 6, 2008.  The examiner opined that disequilibrium is an unusual outcome which would not be foreseeable by a health care provider; however, he was unable to identify a specific disorder causing the disequilibrium, and agreed with Dr. Kunz that the Veteran would need a thorough clinical evaluation to determine its etiology.

Since the medical evidence of record is insufficient to determine the etiology of the Veteran's balance disorder, the Veteran should be afforded a VA examination to determine such, along with an opinion addressing his entitlement to compensation under 38 U.S.C.A. § 1151 for such disability.

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from August 2014 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination by an otolaryngologist who has not previously examined the Veteran.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed disorders manifested by dizziness, vertigo, and /or balance problems.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from April 2009 onward.  The balance disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of disequilibrium disorder and syncopal events.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that disequilibrium disorder is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was caused by or contributed to by (1) the Veteran's March 2008 laryngectomy with neck dissection, and/or (2) the Veteran's April and May 2008 chemotherapy treatments.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the use of anti-nausea medication taken by the Veteran during chemotherapy, and his reports that he passed out and fell in May 2008, causing him to break his clavicle, and that he has continued to fall and experience feelings of falling since undergoing chemotherapy.  

The examiner should also discuss whether the May 2008 fall was representative of a syncopal episode or a manifestation of another balance disorder.

c. If the VA surgery, chemotherapy, and subsequent prescription of anti-nausea medication caused or contributed to a balance disorder, what is the likelihood that there was carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in prescribing the medications that ultimately resulted in the balance disorder?  In answering this question, the examiner is asked to address (1) the propriety of prescribing these medications during chemotherapy treatment, to include identifying what the standard of care is in treating a patient with the Veteran's medical picture, and (2) whether the VA physicians treating the Veteran failed to adequately supervise his chemotherapy, including the need to conduct the therapy on an inpatient basis?  The examiner should discuss the significance of the April 2008 chemotherapy consent form noting the side effects of Cisplatin and 5-fluorouracil.  

d. If the VA surgery, chemotherapy, and subsequent prescription of anti-nausea medication caused or contributed to a balance disorder, was the balance disorder an event not reasonably foreseeable?  In answering this question, the examiner is asked to consider whether the balance disorder resulting from the laryngectomy with neck dissection, or from the chemotherapy with anti-nausea medication was a risk that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided--not what the treating physicians might have actually foreseen in treating the Veteran.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


